UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANTHONY SHELTON CLINKSCALES,           
               Plaintiff-Appellant,
                 v.
                                                   No. 00-6798
PAMLICO CORRECTIONAL FACILITY
MEDICAL DEPARTMENT; JOANN WISE,
             Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                          (CA-00-84-5-H)

                      Submitted: October 26, 2000

                      Decided: November 21, 2000

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Anthony Shelton Clinkscales, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2           CLINKSCALES v. PAMLICO CORRECTIONAL FACILITY
                               OPINION

PER CURIAM:

   Anthony S. Clinkscales appeals the district court’s order dismissing
his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint as frivolous
under 28 U.S.C.A. § 1915A (West Supp. 2000). Clinkscales alleged
a violation of his civil rights arising out of Defendants’ failure to ade-
quately treat his medical condition caused by a plate attached to his
right ankle. Clinkscales alleged injury as a result of Defendants’
delays in the form of unnecessary pain, exacerbation of the injury,
and the necessity of surgery. In its dismissal order, the district court
determined that Clinkscales had failed to state a viable deliberate
indifference claim, as his allegations only supported a finding of neg-
ligence in scheduling medical appointments. For the reasons stated
below, we vacate and remand to the district court for further proceed-
ings.

   A dismissal under § 1915A is appropriate where the factual asser-
tions are "fantastic or delusional" or the legal claims are based on an
indisputably meritless legal theory. See Brown v. Bargery, 207 F.3d
863, 866 (6th Cir. 2000). We review cases dismissed as frivolous for
an abuse of discretion. See Martin v. Scott, 156 F.3d 578, 580 (5th
Cir. 1998), cert. denied, 527 U.S. 1041 (1999).

   Prisoners can establish an Eighth Amendment violation with
respect to medical care if they can prove that there has been deliberate
indifference to their serious medical needs. See Estelle v. Gamble,
429 U.S. 97, 104 (1976). The test for deliberate indifference has two
parts. First, whether the deprivation of medical care was sufficiently
serious (objective component) and second, whether there existed a
culpable state of mind (subjective component). See Wilson v. Seiter,
501 U.S. 294, 298 (1991).

   The first issue (the objective element) is whether Clinkscales
alleged the deprivation of a serious medical need. See Johnson v. Qui-
nones, 145 F.3d 164, 167 (4th Cir. 1998). Here, Clinkscales alleges
that he has a plate attached to his right ankle. He claims that he suf-
fers excruciating pain in his leg and back and that it is difficult to
walk. He also filed a note from an orthopedist recognizing that Clink-
            CLINKSCALES v. PAMLICO CORRECTIONAL FACILITY               3
scales needed surgery and that his symptoms could not be alleviated
by braces or orthopedic shoes. Accordingly, we find that Clinkscales
has properly alleged a serious medical need.

   The objective element also requires allegations that Clinkscales’
serious medical need was not timely or properly treated. Clinkscales
alleges that, beginning in October 1998, he repeatedly told prison
officials and medical personnel that he was in pain from his foot con-
dition, was having difficulty walking, and needed to see a doctor. His
previous institution had arranged an appointment before he was trans-
ferred, but he was not transported to that appointment. In addition,
Clinkscales alleges that Defendant Wise noted his medical history and
commented that he should not have been transferred in his condition.
Nonetheless, Clinkscales was not seen by a doctor until August 1999,
over nine months after first alerting prison officials to his medical
needs. Clinkscales then alleges that prison officials did not execute
the doctors’ orders with regard to fitting a brace or returning for fur-
ther treatment. Clinkscales asserts that the delay in treatment has
caused him pain and exacerbated his condition. Because Clinkscales
alleges that prison officials were aware of his serious medical need,
did not treat it for nearly nine months and then failed to comply with
his doctors’ orders, we find that Clinkscales’ allegations are sufficient
to satisfy the objective component of a deliberate indifference suit.

   The subjective element requires a showing that the Defendants’
actions were "wanton." The standard for wantonness depends upon
the circumstances of the case. See Wilson, 501 U.S. at 302-03. Delib-
erate indifference requires, at a minimum, that the defendant thought
about the matter and chose to ignore it. It may appear when prison
officials deny, delay, or intentionally interfere with medical treatment.
See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), over-
ruled on other grounds, WMX Technologies v. Miller, 104 F.3d 1133
(9th Cir. 1997).

  Clinkscales alleges that the Defendants were aware of his medical
problems and that they did not arrange for treatment. He contends that
sometimes he was given incorrect information regarding upcoming
appointments and sometimes his inquiries were ignored. The record
contains no explanation sufficient to explain why Clinkscales was
denied treatment. The district court found that the appointments were
4           CLINKSCALES v. PAMLICO CORRECTIONAL FACILITY
missed based on the negligence of those responsible for setting up
appointments. However, Clinkscales has alleged that his inquiries
were ignored many times, that he was repeatedly told that he would
have or had already had appointments that never happened, and that
once he saw a doctor, prison officials refused to abide by his direc-
tions. Based on these assertions, including the passage of nine months
before Clinkscales’ condition was treated, we hold that he sufficiently
alleges facts constituting deliberate indifference. See Monmouth
County Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326, 346-47
(3d Cir. 1987) (prison officials may not interminably delay medical
treatment or deny treatment based on arbitrary and burdensome pro-
cedures); Newman v. Alabama, 503 F.2d 1320 (5th Cir. 1974) (depri-
vation of required medical equipment can state a claim under § 1983).

   Although Clinkscales’ initial complaint was somewhat vague as to
the particular medical staff members that had allegedly caused his
injury, where a pro se litigant alleges a cause of action which may be
meritorious against persons unknown, the district court should afford
him a reasonable opportunity to determine the correct person or per-
sons against whom the claim is asserted, advise him how to proceed,
and direct or permit amendment of the pleadings to bring that person
or persons before the court. See Gordon v. Leeke, 574 F.2d 1147,
1152-53 (4th Cir. 1978); see also Coleman v. Peyton, 340 F.2d 603,
604 (4th Cir. 1965) (pro se plaintiff should be given an opportunity
to particularize a potentially viable claim). Thus, because Clinkscales’
complaint was not based on an indisputably meritless legal basis and
because he alleged facts sufficient to support his claim, we find that
the district court abused its discretion in dismissing Clinkscales’ com-
plaint as frivolous. Accordingly, we remand to the district court with
instructions to allow Clinkscales to amend his complaint and for fur-
ther proceedings thereon. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                        VACATED AND REMANDED